BRACE, P. J.
— The appeal in this case is brought here on a complete transcript, but the appellant has failed to file an abstract thereof as required by statute (R. S. 1899, sec. 813), and rules 12 and 13 of this court. The only paper filed herein by the appellant is endorsed, “Statement, Brief and Argument of Appellant.” It does not purport to and does not contain an abstract of the record upon which the same ought to be based as required by the statute and rules aforesaid. It is a mistake to suppose that filing a complete transcript of the record in this court dispenses with the necessity of filing an abstract thereof. [McLaughlin v. Fischer, 188 Mo. 546; Whitehead v. Railroad, 176 Mo. 475; Clements v. Turner, 162 Mo. 466.] The mere opinion of counsel as to what the record is, expressed in the statement of appellant’s case, cannot be taken for an abstract. Counsel cannot thus evade the duty of making a correct abstract of the transcript, to the verity of which their professional honor is pledged, or devolve that duty upon the court. Hence, this appeal will be dismissed.
All concur.